DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 24 August 2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of claim 1 under section 103 has been withdrawn. 

Applicant’s arguments, see page 14, filed 24 August 2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 under section 103 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 25 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,955,319 and 10,921,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Greg (Cheng-Kang) Hsu on 08 October 2021.

The application has been amended as follows: 

2. (Amended) The gas detecting device according to claim 1, wherein the casing comprises at least one partition plate and each of the plurality of gas transporting actuators comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/233,864Docket No.: 5852-0249PUS1 a nozzle plate having a plurality of brackets, a suspension plate and a central aperture, wherein the suspension plate is permitted to undergo a bending vibration, the plurality of brackets are sleeved and fixed on the at least one partition plate to position the nozzle plate within the at least one branch channel, and at least 

4. (Amended) The gas detecting device according to claim 1, wherein each of the plurality of gas transporting actuators comprises: a gas inlet plate having at least one inlet aperture, at least one convergence channel and a convergence chamber, wherein the at least one convergence channel is aligned with the at least one inlet aperture, and the at least one inlet aperture allows the air to flow in and the convergence channel guides the air from the inlet aperture toward the convergence chamber; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a chamber is formed between the resonance plate and the piezoelectric actuator, so that the air from the at least one inlet aperture of the gas inlet plate is converged to the convergence chamber along the at least one convergence channel and flows into the 

6. (Amended) The gas detecting device according to claim 4, wherein each of the plurality of gas transporting actuators comprises a conducting plate, a first insulation plate and a second insulation plate, and the gas inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked and assembled sequentially.

7. (Amended) The gas detecting device according to claim 1, further comprising a microprocessor and a transmission module, wherein the microprocessor is used to control the transmission module, each of the plurality of gas transporting actuators and the at least one valve to actuate, and the sensor of the at least one external sensor assembled in the plurality of connection channels is electrically connected to and in data communication with the microprocessor, wherein detected results from the sensor are analyzed and converted into detected values by the microprocessor, and the transmission module transmits the detected values to an external connection device so that information carried by the detected values are displayed, stored and transmitted through the external connection device and a notification alert is issued.

10. (Amended) The gas detecting device according to claim 7, further comprising a battery module for storing electrical energy and outputting electrical energy, so that each of the plurality of gas transporting actuators, the at least one valve and the sensor of the at least one external sensor to actuate, wherein the battery module is electrically connected to an external power supply device to receive electrical energy for storage.

   Re claim 12, claim line 2:  INSERT the phrase -- at least one -- prior to the term "external".

   Re claim 13, claim line 2:  INSERT the phrase -- at least one -- prior to the term "external".
   Re claim 14, claim line 2:  INSERT the phrase -- at least one -- prior to the term "external".

   Re claim 15, claim line 1:  INSERT the phrase -- at least one -- prior to the term "valve".

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

   See Applicant's arguments of pages 11-14 regarding the claims and how the prior art fails to teach and/or make obvious the features of the amended claims.



Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856